IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 113,253

                                     STATE OF KANSAS,
                                         Appellee,

                                               v.

                                      QUARTEZ BROWN,
                                         Appellant.


                               SYLLABUS BY THE COURT

1.
       If a district court makes an appropriate inquiry into a motion to appoint new
counsel, it is the defendant's burden to show the district court abused its discretion in
denying the motion. A district court abuses its discretion if its action is (1) arbitrary,
fanciful, or unreasonable, i.e., no reasonable person would take the view adopted by the
trial court; (2) based on an error of law, i.e., the discretion is guided by an erroneous legal
conclusion; or (3) based on an error of fact, i.e., substantial competent evidence does not
support a factual finding on which a prerequisite conclusion of law or the exercise of
discretion is based.


2.
       The right to effective counsel for criminal defendants is deeply rooted in American
jurisprudence and embedded in both the Kansas and United States Constitutions.


3.
       Sometimes a defendant prefers different counsel from the one appointed. But the
Sixth Amendment to the United States Constitution does not provide an indigent
defendant a right to compel the district court to appoint the counsel of his or her choice.
                                               1
Only if the defendant demonstrates justifiable dissatisfaction with his or her current
counsel does the Sixth Amendment require a court to appoint new counsel.


4.
       Justifiable dissatisfaction can be shown through a conflict of interest, an
irreconcilable disagreement, or a complete breakdown in communication.


5.
       Disagreements and lack of communication between a defendant and counsel will
not always rise to the level of justifiable dissatisfaction. As long as the district court has a
reasonable basis for believing the attorney-client relationship has not deteriorated to a
point where appointed counsel can no longer give effective aid in the fair presentation of
a defense, the court is justified in refusing to appoint new counsel.


6.
       While criminal defendants are in charge of three decisions—(1) what plea to enter;
(2) whether to waive the right to a jury trial; and (3) whether to testify on their own
behalf—strategic and tactical decisions are the exclusive province of the lawyer after
consultation with his or her client. And, even for those strategic and tactical decisions,
"consultation" does not mean the attorney must ask a defendant's permission—it merely
implies a general discussion between counsel and the client.


7.
       Should a substantial break in communication between criminal defense counsel
and client occur, if the district court restores communication or determines
communication has otherwise been restored, it may be unnecessary to appoint substitute
counsel.


                                               2
        Appeal from Sedgwick District Court; JOHN J. KISNER, JR., judge. Opinion filed October 28,
2016. Affirmed.


        Korey A. Kaul, of Kansas Appellant Defender Office, argued the cause and was on the brief for
appellant.


        Matt J. Maloney, Assistant District Attorney, argued the cause, and Julie A. Koon, Assistant
District Attorney, Marc Bennett, district attorney, and Derek Schmidt, attorney general, were on the brief
for appellee.


The opinion of the court was delivered by


        LUCKERT, J.: In this appeal, Quartez Brown again asks us to consider whether he
should have been given new counsel when he filed a motion for substitute counsel before
his trial on charges of felony murder, aggravated burglary, and aggravated assault. He
previously persuaded us, in a 2014 appeal, that the district court abused its discretion in
declining to inquire into Brown's pretrial motion for substitute counsel. State v. Brown,
300 Kan. 565, 331 P.3d 797 (2014). We remanded for an evidentiary hearing, after which
the district court concluded Brown had not established a conflict or justifiable
dissatisfaction with his attorney. Although Brown continues to argue there was a
complete breakdown in communication with his attorney, we reject his arguments and
hold the district court did not abuse its discretion in concluding there had not been a
complete breakdown in communication between Brown and his counsel before trial.
Accordingly, we will affirm.




                                                     3
                        FACTUAL AND PROCEDURAL BACKGROUND


       In April 2010, Brown and his cousin, both armed, entered an apartment belonging
to Otis Bolden. They encountered Ashley Green and, pointing their guns at her, asked
where Bolden could be found. Green saw Brown and his cousin walk into Bolden's
bedroom and then heard shots. Although Bolden was able to exit the apartment through a
window, he later died from multiple gunshot wounds.


       After a trial, a jury convicted Brown of first-degree felony murder, the alternative
charge of intentional second-degree murder, aggravated burglary, and aggravated assault.
Brown appealed. We rejected three of his arguments, concluding sufficient evidence
supported his aggravated burglary, felony murder, and aggravated assault convictions;
reversible error did not occur when the district court failed to give lesser included offense
instructions on voluntary manslaughter, reckless second-degree murder, and involuntary
manslaughter; and the district court did not violate Brown's rights under the Sixth and
Fourteenth Amendments to the United States Constitution based on Apprendi v. New
Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), by considering his prior
convictions at sentencing. Brown, 300 Kan. 565.


       Nevertheless, based on two remaining issues we reversed and "remand[ed] to the
district court with instructions to: (1) Conduct a hearing on [Brown's] claim of attorney
dissatisfaction, at which the defendant is to be represented by conflict-free counsel; and
(2) correct the journal entry of judgment to reflect that second-degree intentional murder
is a severity level 1 offense." 300 Kan. at 590.


       On remand, the district court corrected the journal entry, and Brown does not
renew his appellate complaints on that issue. The district court also conducted the hearing
regarding Brown's claim of attorney dissatisfaction and rejected Brown's arguments.
                                              4
Brown appeals from that ruling, and we therefore will confine our discussion to the
procedural history and facts relevant to Brown's pretrial motion for new counsel.


1. Original Trial Proceedings and First Appeal


       In May 2010, approximately 9 months before trial, the district court appointed
Steven Mank as Brown's attorney. In December 2010, approximately 2 months before
trial, Brown filed a "Pro se petition for right of Habeas Corpus . . . due to unconstitutional
conditions of confinement in violation of the 5th and 6th Amendment[s] of the Federal
Constitution, Ineffective trial counsel." He requested new counsel due to Mank's "lack of
performance and a complete breakdown of communication." According to Brown, Mank
"refus[ed] to communicate 'at any level' . . . concerning continuances, upcoming court
hearings and defen[s]e preparations." Brown also stated he was in the process of filing a
complaint with the Disciplinary Administrator's office; he asserted that once this
complaint was filed Mank's continued representation would constitute a conflict of
interest.


       The district court scheduled a hearing on Brown's motion, set for January 21,
2011. A court order dated January 21, 2011, indicated Brown's motion was withdrawn,
but indicated nothing else—no mention of who withdrew the motion, whether there was a
hearing, or whether Brown participated. We now know that Mank asked the district court
to withdraw Brown's motion.


       Brown's case proceeded to trial, still with Mank as the assigned attorney. At the
conclusion of the State's case, Mank stated he "[did] not intend to present any evidence.
I have discussed with my client his right to testify, and I would ask that the Court put it
on the record that it is his decision not to testify in this matter." The district court advised
Brown he had the constitutional right to testify or not to testify, and "[t]hat decision rests
                                               5
with you, not with your attorney. Obviously it should be done in consultation with your
attorney, but ultimately the decision is up to you, regardless of what your attorney may
recommend." Brown gave some conflicting responses but then stated he did not wish to
testify.


           As we previously noted, the jury found Brown guilty of first-degree felony
murder, aggravated burglary, and aggravated assault. At the sentencing hearing, Brown
revealed he had some concerns with the way Mank had handled his case. He referenced
his December 2010 "motion to fire [his] attorney" and the scheduled January 2011
hearing. He said Mank came to see him and pleaded not to be fired, but Brown told Mank
he did not wish to speak with him until the hearing on the motion. But, according to
Brown, he was never called into the courtroom on his hearing date, and Mank later told
him the judge had withdrawn his motion. "[S]o this whole time I've been trying to fire
him." Brown explained he "never got a chance to hear it in front of a judge." The district
court called Brown's comments "really something" and "outrageous" and countered them
with something of a panegyric on Mank's behalf.


           Mank, for his part, told the court that Brown had not mentioned any of these
complaints when they had met the previous week to go over the presentence investigation
report. Brown retorted that he had asked Mank "to take some of my things and to defend
me," had asked Mank to say things Mank did not say, and had asked Mank to file
motions that were not filed. The district court informed Brown that he was not a lawyer
and that it was Mank who had the right to decide trial strategy; it then informed Brown
that he would have a year after his appeal to file any ineffective assistance of counsel
claims and proceeded with sentencing.




                                                6
       Brown was ultimately sentenced to 20 years to life imprisonment for the felony
murder. The court ordered sentences of imprisonment for aggravated burglary and
aggravated assault, with all sentences to run concurrently.


       On Brown's first appeal, we ruled that his pretrial motion for new counsel
"contained sufficient information to trigger the district court's duty to make further
inquiry." 300 Kan. at 575. But the record did not reflect the district court "even attempted
to fulfill that duty," and we described its approach to making a record as "cavalier." 300
Kan. at 571, 575. We, however, were not in the position to make factual findings about
whether Mank had any conflict of interest in representing Brown or whether a conflict
adversely affected Mank's performance. 300 Kan. at 578. Accordingly, we remanded
with directions to appoint conflict-free counsel and conduct a hearing on Brown's motion.
300 Kan. at 590. We also directed the district court to "determine whether [Brown] has
established justifiable dissatisfaction with his counsel and whether that conflict adversely
affected the adequacy of the attorney's representation." 300 Kan. at 578.


2. Proceedings on Remand


       On remand, the district court (presided over by a new judge) held an evidentiary
hearing. During the hearing Brown and Mank testified about the entire scope of their
relationship and trial preparation.


       Brown testified that before he filed his December 2010 motion for substitute
counsel he had met with Mank six to eight times, with each meeting lasting about 10 or
15 minutes. When asked about his impression of Mank, Brown replied, "Well, he's my
attorney so I looked at it as him being my attorney. That's about it, but as far as getting
along, just some things that I did disagree with Mr. Mank." The first time Mank visited
him, they "discussed some of the things that may have happened and where we were
                                              7
going, who were witnesses and what my involvement was and who was . . . putting me
there at the scene of the crime."


       When asked to elaborate about his disagreements with Mank, Brown stated:

               "Like being able to put my input in as far as what people were saying and how I
       could be able to let them know—let the Court know that I—that it's not what it seems it
       was and being able to speak, being able to speak to the Court about that, you know, being
       able to compare notes, things like that."


Brown confirmed he and Mank talked about possible defenses and trial strategy,
including how to combat witnesses that placed him at the crime scene. They also
discussed discovery provided by the State. Brown "asked to see about discovery" and
understood discovery policies, but he "wanted to compare the facts about certain things
that the discovery might have in there that could help us out."


       Brown was particularly concerned about a possible photo array. He never
participated in one, he explained, and thus was not identified as a participant in the crime
in that way. But he seems to have believed the police conducted a photo array with other
people and did not provide this photo array during discovery. He asked Mank to file a
discovery request for the photo array, but this motion never got filed. This prompted
Brown to feel he did not have input in the trial strategy. He elaborated:

       "I feel like Mr. Mank knew what he was going to do and what I said really didn't matter
       because I come with notes and I tried to make notes. He gave me the opportunity to give
       the notes, but at the same time I don't feel like he used my notes, went over them with me,
       so I didn't feel like I had really too much input in it."


       Brown summarized that he and Mank were not going over strategies and were not
able to agree on discovery requests, Mank did not use Brown's notes, and Mank was not
                                                       8
able to spend enough time on the case; Brown began to feel like they would not be able to
put up a very good fight in the courtroom. And so, after Mank's fifth or sixth visit, Brown
told Mank he would file a motion for substitute counsel and was considering filing an
ethics complaint. Of note, Brown never actually filed a disciplinary complaint.


       Brown remembered his motion was supposed to be heard on January 21, 2011, but
he was not present for a hearing. He explained:


               "Whenever I didn't get to have the hearing, I thought just I was—but it was
       withdrawn. I didn't know any better at the time. I didn't know anything about the law. . . .
       So I thought I handled myself with this situation, and I just feel like I'm stuck from then
       on. I thought what was better to do was to just stick with a lawyer that has a law degree
       and knows the law then to go to court by myself and don't know anything about it."


       After the motion was withdrawn, Brown did not think he and Mank discussed it.
They did, however, talk about Brown testifying at trial. Brown told Mank he wanted to
testify on his own behalf, but Mank advised him it would not be in his best interest
because, according to Brown, "the [district attorney] would try to switch words around."
But Brown felt that his testimony would have made a difference, and he wanted a chance
to testify against the three people who were planning to tell the jury that he committed the
crimes.


       On cross-examination, Brown confirmed that he saw Mank after the December
2010 motion for substitute counsel and before the scheduled January 2011 hearing. They
talked about the criminal case but not about Brown's motion. Mank also visited the night
before the scheduled hearing, but Brown did not remember how long Mank stayed or
what they spoke about. Brown flatly disagreed with the State's assertion that when Mank
left after that visit there was an understanding that the representation would continue—he
explained again that he went to trial with Mank because he "felt like [he] had to." Brown
                                                    9
reiterated, on redirect examination, that at the time he filed his December 2010 motion he
felt there had been a complete breakdown in communication between himself and Mank;
after the motion was not even heard by the district court he communicated with Mank
because he felt stuck and did not think there were any other procedural options.


       Mank testified he was an experienced criminal defense attorney and kept logs for
the time he spent on cases, particularly for cases where, as with Brown, he had been
appointed by the Board of Indigent Defense Services. The State presented an itemization
of the time spent on Brown's case, as well as jail records indicating Mank made a couple
of additional jail visits that were not reflected in his notes. Mank testified he visited
Brown multiple times and decided to go talk to Brown after learning of his motion for
substitute counsel. He was not alarmed by Brown's expressed intent to file an ethics
complaint, as this was a normal thing for criminal defendants to assert on occasion.


       According to Mank and his notes, he visited Brown 9 or 11 days before the
January 2011 hearing and also the day before the hearing. He told Brown he was sorry to
hear that Brown was not happy and told Brown he had a busy trial schedule and "had
probably not devoted the time to him that I needed to"—but it was now Brown's turn and
Mank would be more available than previously. Mank then asked Brown what he wanted
him to do, and Brown "basically asked . . . whether or not [Mank] was going to give him
[his] full attention." Mank assured Brown he would do so, and Brown said he was fine
with Mank's continued representation.


       Mank explained to the district court that he thought Brown's main concern was
how many times Mank had visited the jail to talk and go over evidence. He did not recall
any concerns Brown raised regarding a photo array, but he thought Brown might be
remembering that one victim could not specifically identify who entered the house and
fired shots. Mank did not think the victim's inability to identify Brown posed an issue
                                              10
because Brown was placed at the scene because a codefendant took a deal and identified
him, plus there was DNA evidence.


       Mank stated he wrote Brown 30 letters and thought Brown "was pretty well-
informed of what was going on, when it was going on." He also met with Brown's mother
a number of times. Mank felt he was able to communicate effectively with Brown up to
the filing of his motion. After his meeting with Brown the day before the scheduled
January 2011 hearing on that motion, he wrote Brown a letter recounting their agreement
and informing Brown he would continue to plan on representing him at the jury trial. This
letter was admitted into evidence over Brown's objection that he did not recall receiving
it. According to Mank, after this letter and up to trial, he heard no complaints from
Brown regarding the lack of communication. And, again according to Mank, he was able
to communicate effectively with Brown during trial and Brown was able to assist in his
own defense. Mank met with Brown after trial and prior to sentencing, but he did not hear
about any of Brown's concerns until they were brought up during the sentencing hearing.


       On cross-examination, Mank stated Brown may have asked him to file a motion
regarding the alleged photo array, "but based on the facts of this case, [he] probably
would not have done that" and "would have explained to [Brown] why." Early in the trial
preparation, Brown sent him a letter indicating he did not understand the trial process;
Mank responded by sending a letter summarizing the case, what the evidence would be,
his codefendant's agreement to testify against him, the physical evidence relating to the
bullets found at the scene; and the source of the DNA evidence. Mank thought he had
thoroughly answered Brown's questions in the letter and had also sent Brown the
preliminary hearing transcript, the police reports, the trial date letter, and an additional
police report—all told, at least five letters indicating the receipt of additional discovery.




                                              11
       Mank confirmed he and Brown had discussed Brown testifying at trial, but he did
not remember whether this discussion occurred before Brown's December 2010 motion
for substitute counsel. Mank was not able to testify about the particulars of that
discussion because the district court concluded it was outside the scope of our remand
instructions. The district court explained its understanding that it was supposed to
consider Mank's representation on the date of the January 2011 hearing, when Brown's
motion was withdrawn, and consider whether the situation as it existed at that point in
time would have adversely affected Mank's representation or in fact did so.


       After considering the above testimony (plus the testimony of the State's attorney in
Brown's criminal case), the district court stated Brown would more likely than not have
withdrawn his motion for new counsel at the January 2011 hearing—although the court
noted it was certainly unusual that Brown was not present before the court when Mank
withdrew that motion on his behalf. In any event, the district court announced it was
taking a new look at the motion for new counsel and subsequent proceedings, focusing on
the issues Brown raised in his motion and viewing the representation issue "primarily as
it existed at the time the motion was withdrawn, maybe secondarily looking . . . at it with
hindsight."


       The district court found significant and regular communication between Brown
and Mank via letters and in-person visits. Even if Brown had been able to raise all of his
claims of dissatisfaction at the scheduled January 2011 hearing—even those not
originally contained in his motion—the district court found he would not have come very
close to demonstrating a complete breakdown in communication. After Brown's motion
was withdrawn, communication between Mank and Brown continued and Brown could
adequately and effectively help prepare Brown's defense.




                                             12
       The district court thus found the facts did not show communication had
deteriorated to the point of an unfair presentation of a defense—even though Brown may
have wanted more communication, there was adequate communication and also adequate
time spent on the case. The district court also briefly touched on the photo array issue,
which it described as a matter of strategy and not one for the district court to second-
guess. There was also no reason to think Brown did not get all the discovery information
that was fundamental and necessary to his communication with Mank. Further, it was
clear Brown had input in the case: Testimony established the two had conversations on a
regular basis. The district court ultimately ruled that, had it heard the hearing evidence at
the time of Brown's motion, it would have denied Brown's motion for substitute counsel;
there was nothing it had learned about Mank's representation afterwards that changed its
view. Accordingly, Brown did not establish justifiable dissatisfaction with Mank and
there was no conflict adversely affecting the adequacy of Mank's representation.


       The district court entered a corresponding journal entry which stated:


       "2.    In his Motion for Substituted Counsel, Defendant alleged that he was filing a
              disciplinary action against Mr. Mank. No such action was filed, therefore there
              was no conflict of interest based on this claim;
       "3.    Defendant failed to show an irreconcilable disagreement with his appointed
              defense counsel . . . . Evidence was presented and the court finds that defendant's
              claim of attorney dissatisfaction was sufficiently resolved on the evening of
              January 20, 2011 which prompted the withdrawal of Defendant's Motion for
              Substituted Counsel on January 21, 2011;
       "4.    Defendant failed to show a complete breakdown in communication with his
              appointed defense counsel. The Court finds that Defendant was able to
              communicate with his attorney throughout the proceedings and participate in his
              defense;
       "5.    Because [Brown] did not present sufficient evidence to show 1) a conflict of
              interest, 2) an irreconcilable disagreement, or 3) a complete breakdown in

                                                  13
               communications, he failed to [show] justifiable dissatisfaction with his appointed
               defense counsel and therefore his request for substituted counsel is without merit;
       "6.     [Brown] had adequate representation throughout the proceedings and was not
               prejudiced by the withdrawal of his motion for substituted counsel."


                                               ANALYSIS

       The record shows that, on remand, the district court fully inquired into the alleged
conflict between Mank and Brown. When, as here, the district court makes "an
appropriate inquiry" into a motion to appoint new counsel and denies the motion, the
defendant's burden on appeal is to show that the district court abused its discretion in
denying the motion. State v. Stovall, 298 Kan. 362, 370, 312 P.3d 1271 (2013); see State
v. Bryant, 285 Kan. 970, 986, 179 P.3d 1122 (2008); State v. Sappington, 285 Kan. 176,
196, 169 P.3d 1107 (2007); see also State v. Vann, 280 Kan. 782, Syl. ¶ 1, 127 P.3d 307
(2006) (explaining a district court necessarily abuses its discretion when it makes no
inquiry into a conflict).


       A district court abuses its discretion if its action is


       "(1) arbitrary, fanciful, or unreasonable, i.e., no reasonable person would take the view
       adopted by the trial court; (2) based on an error of law, i.e., the discretion is guided by an
       erroneous legal conclusion; or (3) based on an error of fact, i.e., substantial competent
       evidence does not support a factual finding on which a prerequisite conclusion of law or
       the exercise of discretion is based." Stovall, 298 Kan. at 370.


       Brown recognizes our abuse of discretion standard of review and contends that no
reasonable person would have taken the view adopted by the district court in this case.
See Bryant, 285 Kan. at 986. After examining the applicable law and considering the
facts of this case, we reject his argument.


                                                    14
Applicable Law


        The right to effective counsel for criminal defendants is deeply rooted in American
jurisprudence and embedded in both the Kansas and United States Constitutions. Gideon
v. Wainwright, 372 U.S. 335, 344, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963); State v. Brown,
300 Kan. 565, 574-75, 331 P.3d 797 (2014). See generally Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) (to succeed in an ineffective
assistance of counsel claim, a defendant must show that an attorney's performance was
constitutionally deficient and that the errors were grave enough to deprive the defendant
of a fair trial).


        Sometimes a defendant prefers different counsel from the one appointed. But the
Sixth Amendment to the United States Constitution does not provide an indigent
defendant a right to "compel the district court to appoint the counsel of [his or her]
choice." State v. Burnett, 300 Kan. 419, 449, 329 P.3d 1169 (2014); see State v. Banks,
216 Kan. 390, 393, 532 P.2d 1058 (1975) (asserting a defendant "does not have a right to
be represented by a particular lawyer"). Only if the defendant demonstrates justifiable
dissatisfaction with his or her current counsel does the Sixth Amendment require a court
to appoint new counsel. Banks, 216 Kan. at 393-94.


        Justifiable dissatisfaction can be shown through a conflict of interest, an
irreconcilable disagreement, or a complete breakdown in communication. Burnett, 300
Kan. at 449; Brown, 300 Kan. at 575. Brown argues there was a complete breakdown of
communication between himself and Mank, a state of affairs which established justifiable
dissatisfaction with Mank and entitled Brown to different counsel.


        But disagreements or a lack of communication between a defendant and counsel
will not always rise to the level of justifiable dissatisfaction. See, e.g., Bryant, 285 Kan.
15
at 991-93; State v. McGee, 280 Kan. 890, 897, 126 P.3d 1110 (2006); cf. State v.
Ferguson, 254 Kan. 62, 71, 864 P.2d 693 (1993) ("[L]ack of cooperation or
communication between defendant and trial counsel does not in and of itself constitute a
violation of the Sixth Amendment right to counsel."). "'"[A]s long as the trial court has a
reasonable basis for believing the attorney-client relation has not deteriorated to a point
where appointed counsel can no longer give effective aid in the fair presentation of a
defense, the court is justified in refusing to appoint new counsel."'" Bryant, 285 Kan. at
986-87 (quoting Ferguson, 254 Kan. at 70).


       Thus, on remand, the district court had to determine whether Brown's relationship
with Mank had deteriorated to the point that counsel can no longer provide effective aid
toward a fair presentation of a defense—not whether Mank was willing to present the
exact defense requested by Brown. See Bryant, 285 Kan. at 986-87. While criminal
defendants are in charge of three decisions—(1) what plea to enter; (2) whether to waive
the right to a jury trial; and (3) whether to testify on their own behalf—"'strategic and
tactical decisions are the exclusive province of the lawyer after consultation with his
client.'" Banks, 216 Kan. at 395 (quoting Winter v. State, 210 Kan. 597, Syl. ¶ 2, 502 P.2d
733 [1972]); see State v. Rivera, 277 Kan. 109, 116-17, 83 P.3d 169 (2004). And, even
for those strategic and tactical decisions, "consultation" does not mean the attorney must
ask a defendant's permission—it merely "implies a general discussion between counsel
and the client." State v. Bafford, 255 Kan. 888, 895, 879 P.2d 613 (1994); see Rivera, 277
Kan. at 117.


       Finally, even should a substantial break in communication occur, if the district
court "restore[s] communication between defense counsel and client" or determines that
communication has otherwise been restored, it may be "unnecessary to appoint substitute
counsel." State v. Cromwell, 253 Kan. 495, 504, 856 P.2d 1299 (1993).


                                             16
No Abuse of Discretion in Denying Brown's Dissatisfaction Claims


       Although Brown's original motion for substitute counsel could be fairly read to
touch on all three areas of justifiable dissatisfaction—conflict of interest, irreconcilable
disagreement, and complete breakdown in communication—on appeal he limits his
argument to an alleged complete breakdown in communication. He does not, for
example, challenge the district court's conclusion that a threat of a disciplinary complaint
did not create a conflict of interest because no such complaint was ever filed. See State v.
Robertson, 30 Kan. App. 2d 639, 642-49, 44 P.3d 1283 (2002). Nor does he presently
allege any irreconcilable disagreements. He also makes no further mention of any
particular issue with discovery requests. We will not disturb the district court's rulings
which Brown has not continued to challenge. See State v. Williams, 298 Kan. 1075, 1083,
319 P.3d 528 (2014) ("When a litigant fails to adequately brief an issue it is deemed
abandoned.").


       As to the arguments he does present, we conclude the district court did not abuse
its discretion in determining Brown did not establish justifiable dissatisfaction with
Mank. Brown testified he met with Mank at least six times prior to filing his motion, and
he explained he just looked at Mank as being his attorney. He indicated there were "some
things that I did disagree with Mr. Mank" but, when asked to elaborate, only explained
that he did not feel Mank properly considered his input. These complaints amount to
disagreements with Mank's trial strategy, the "'exclusive province of the lawyer.'" Banks,
216 Kan. at 395 (quoting Winter, 210 Kan. 597, Syl. ¶ 2). Brown acknowledged he and
Mank spoke about the case and trial strategy (and Mank testified he sent Brown 30 letters
keeping him advised of the case and what trial strategy might look like), and Mank's legal
decision to pursue what he believed was the best strategy does not show a complete
breakdown in communication. See Bafford, 255 Kan. at 895 (explaining an attorney has a
duty to have a general discussion with the client about strategy and tactics). Brown does
                                              17
not demonstrate Mank "shut down" his attempts at assistance; in fact, the record
affirmatively indicates Mank consulted with Brown before making certain strategic
decisions. The record certainly does not support Brown's allegation that Mank refused to
communicate "'at any level.'"


       We acknowledge that Brown disputes both the amount of communication and
whether the communication was meaningful and allowed him to participate in his own
defense, but the record simply does not corroborate his contentions. Even after Brown
filed his motion for substitute counsel, he and Mank spoke about the case—as Brown
himself acknowledged at the post-remand hearing. Mank, for his part, testified he met
with Brown prior to the scheduled hearing on his motion for substitute counsel, at which
point Brown told him that he was fine with Mank's representation if Mank could give his
case full attention. See Cromwell, 253 Kan. at 504 (stating that if communication
between a defendant and counsel is restored, it may be unnecessary to appoint substitute
counsel); see also McGee, 280 Kan. at 897 (asserting that disagreement about the time
spent on a case does not rise to the level of a conflict of interest). We are unconvinced by
Brown's argument that his relationship with Mank at this point was irrelevant because he
was convinced he had no other options. Brown was not entitled to counsel of his
choosing. See Banks, 216 Kan. at 393. And the district court had a reasonable basis upon
which to conclude that Brown had not shown justifiable dissatisfaction, there had not
been a complete breakdown in communication, and Mank was still able to give effective
aid in the fair presentation of a defense. See Bryant, 285 Kan. at 986.


       Under different facts, we would be troubled by Brown's veiled contention
regarding his right to testify in his own defense. See U.S. Const. amend. VI; see also U.S.
Const. amend. V. A criminal defendant's decision whether to testify must not be left up to
the lawyer; it is not a matter of mere trial strategy. See Rivera, 277 Kan. at 116-17. But
we do not understand Brown's present argument to be that he was actually denied his
                                             18
right to testify. See Taylor v. State, 252 Kan. 98, 103-04, 843 P.2d 682 (1992) (discussing
a habeas petitioner's contention that he was "denied his constitutional right to testify in
his own behalf through ineffective assistance of counsel"). Instead, Brown seems to be
arguing that he listened to Mank about the wisdom of not testifying because he felt stuck
with him—a contention which, as we outlined above, is not supported in the record.
Brown was afforded an unambiguous opportunity to exert his right to testify, and the
district court fully and carefully explained the decision to testify was a decision Brown—
not his attorney—controlled. After this discussion, Brown declined to testify. As we
explained above, there is a reasonable basis for the district court's decision that there had
not been a complete breakdown in communication, and so Brown's subjective feelings
about Mank did not amount to justifiable dissatisfaction. Indeed, Brown never stated
Mank refused to let him exercise his right to testify; he only intimated Mank advised him
it was probably not in his best interest—advice which Brown knew he was free to
disregard because he was told as much by the district court.


       In conclusion, we hold the district court did not abuse its discretion in determining
that Brown did not carry his burden to show justifiable dissatisfaction with Mank. See
Stovall, 298 Kan. at 370. The court had a reasonable basis for believing the attorney–
client relationship had not deteriorated to a point where Mank could no longer effectively
assist Brown in the fair presentation of a defense.


       The district court's decision regarding Brown's motion is affirmed. This means we
have now rejected all of Brown's attacks on his convictions and sentence made on direct
appeal, and his convictions and sentences are now affirmed.


       Affirmed.




                                              19